CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM As independent registered public accountants, we hereby consent to the use of our report incorporated by reference herein dated January 29, 2013 on the financial statements of Convergence Core Plus Fund, a series of the Trust for Professional Managers, as of November 30, 2012 and for the periods indicated therein and to the references to our firm in the Prospectus and the Statement of Additional Information in this Post-Effective Amendment to Convergence Core Plus Fund’s Registration Statement on Form N-1A. Cohen Fund Audit Services, Ltd. Cleveland, Ohio March 19, 2013 Registered with the Public Company Accounting Oversight Board
